Name: Commission Regulation (EEC) No 1036/79 of 28 May 1979 amending Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/ 18 Official Journal of the European Communities 29 . 5 . 79 COMMISSION REGULATION (EEC) No 1036/79 of 28 May 1979 amending Regulation (EEC) No 557/79 laying down detailed rules for the applica ­ tion of the system of consumption aid for olive oil 2. The Italian text of Article 1 1 (2) is hereby replaced by the following text : '2 . La cauzione e costituita sotto forma di garanzia fornita da un istituto che risponde ai requi ­ siti fissati dallo Stato membro in cui Ã ¨ inoltrata la domanda di aiuto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 1 1 (5) thereof, Whereas, in order to ensure that the system of consumption aid is uniformly applied, the quantity corresponding to one litre of olive oil should be de ­ fined ; Whereas, by virtue of Article 13 ( 1 ) of Commission Regulation (EEC) No 557/79 (3), no olive oil may be placed in free circulation , except for oils falling within subheading 15.07 A I a) or 15.07 A II , put up in immediate containers of a net content not exceeding five litres, unless a security has been lodged ; Whereas there is a risk that substantial quantities of olive oil falling within the said subheadings, put up in small containers, may be imported into the Commu ­ nity, and give rise to fraudulent dealings ; whereas, in order to obviate any difficulties, all operators trading in olive oil in small containers should be subject to possible checks by the Member State concerned ; whereas, for the same reason , appropriate provisions should be made to cover the decantation of olive oil put up in small containers ; Whereas an error has been found in the Italian text of Article 1 1 of Regulation (EEC) No 557/79 which should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 557/79 is hereby amended as follows : 1 . The following Article 10a is hereby inserted : 'Article 10a For the purposes of this Regulation , one litre of olive oil shall correspond to 0-916 kg of that product.' 3 . Article 12 ( 1 ) is hereby replaced by the following : Article 12 1 . For the purposes of the checks referred to in Article 7 of Regulation (EEC) No 3089/78 , the Member States shall systematically inspect the stock records of approved packaging plants. If any doubt arises as to the accuracy of the information given in the application for aid, the applicant's accounts may be checked and, where appropriate, additional checks may be carried out among the persons supplying oil to the packaging plant and among those to whom the packaged oil has been supplied . Moreover, all operators purchasing or selling olive oil put up in immediate containers of a net content not exceeding five litres, with the exception of retailers and direct consumers, shall be subject to possible checks by the Member State . Decantation of the olive oil referred to above may be carried out only after the operator in question has duly informed the authority designated by the Member State concerned . The Member States concerned shall assist one another in carrying out the checks provided for in this Article .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (!) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No L 73, 24 . 3 . 1979, p. 13 . 29 . 5 . 79 Official Journal of the European Communities No L 130/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1979 . For the Commission Finn GUNDELACH Vice-President